Citation Nr: 1515933	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the disability of chronic fatigue, to include as secondary to medications used in the treatment of service-connected hypertension.


REPRESENTATION

Veteran represented by:	Erica Pascal, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to the benefit currently sought on appeal.

By a remand order of December 2013, the Board ordered the RO to schedule a hearing in accordance with the Veteran's request for a hearing.  The Board's remand order has been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing from the RO in February 2015.  A transcript of the hearing has been associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that a VLJ who chairs a hearing to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  At the February 2015 hearing, the Veteran and his counsel presented oral argument in support of the service connection claim.  The VLJ fully explained the issue on appeal during the hearing, specifically discussed the Veteran's symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing or asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).  The Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  Therefore the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of extraschedular evaluation of the Veteran's service-connected hypertension disorder has been raised by the record in the December 2011 Form 9 appeal to the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

There is no competent medical evidence showing that the Veteran has a distinct disability manifested by chronic fatigue.


CONCLUSION OF LAW

Entitlement to service connection for chronic fatigue, to include as secondary to service-connected hypertension, is not warranted.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a chronic fatigue disability as a side-effect of medications prescribed for his service-connected hypertension disability.  The Veteran is currently service-connected for hypertension with an evaluation of 10 percent effective January 30, 2001.  See November 2002 rating decision.




The Veterans Claims Assistance Act of 2000

Duty to notify

The development of the Veteran's claim has been consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the VCAA, VA has an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).

The record indicates that the originating agency provided the Veteran with the required notice, including notice with respect to the disability rating and the effective-date elements of the claim, by a letter mailed in April 2009, prior to the initial adjudication of the claim.

Duty to assist

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all available, relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, statements by the Veteran's siblings, service treatment records, service personnel records, VA treatment records, and private treatment records.

The Veteran underwent a VA compensation and pension examination in June 2010.  The report of that examination reflects that the examiner reviewed the Veteran's claims folder, interviewed and examined the Veteran, and evaluated the Veteran's current health condition.  The Board concludes that the June 2010 medical examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).  The record also contains a January 2013 VA disability benefits questionnaire (DBQ) relating to the Veteran's hypertension and a January 2013 VA DBQ general medical exam of the Veteran.

Service connection for chronic fatigue

Generally, service connection may be granted for personal injury suffered or disease contracted or aggravated during active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection may also be granted on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

The Veteran maintains that, in approximately 2006, he began to experience chronic fatigue as a consequence of four medications taken daily to keep his hypertension under control.  All of the medications, he states, are noted as having the potential to cause drowsiness and tiredness.  See February 2015 hearing.

The Veteran argues that his "chronic fatigue is a disability which is proximately due to or the result of [his] service-connected hypertension."  He argues that "I only take these medications because of my service-connected hypertension.  If not for the service-connected hypertension, I would not have the chronic fatigue.  Thus, my chronic fatigue meets the criteria under 38 C.F.R. § 3.310 for secondary service connection."  See Veteran's December 2011 Form 9 appeal to the Board.

The Veteran testified that he left his job as a security guard because he lacked energy to make the required rounds, and that he almost fainted while working on scaffolding for a construction job.  The Veteran reports that the degree of his fatigue varies ("On a good day, I can probably walk half a block or a block.  On bad days, I can barely get out of bed.").

The Veteran states that he has not worked since September 2007.  Id.  The Board notes that VA has granted the Veteran entitlement to individual unemployability, effective April 13, 2010.  See June 2013 rating decision.

The Veteran's service treatment records show an onset of hypertension in March 1984.  See November 2002 rating decision.  They do not document any diagnosis or treatment for chronic fatigue as such.

A September 2008 VA treatment record states, "Pt said since joining the VA healthcare system, he has been taking medications for hypertension.  Pt. said that in 2003, he was taking 3-4 hypertension medications that he feels led to extreme fatigue and inability to work."  Furthermore, a December 2008 VA treatment record notes, "[The Veteran] has a belief that he has developed fatigue as a result of his antihypertensives. . . . Sleep is decreased, gets up every two hours, total time estimated at six hours.  Says energy is high now because he is anxious."

In March 2009, the Veteran's VA physician prepared a medical record stating, "[The Veteran] is currently under treatment for hypertension and sees me routinely for chronic fatigue which he believes may be related to his antihypertension medication.  I have reviewed [the Veteran's] medical records in making the diagnosis of hypertension.  It is at least as likely as not that [the Veteran's] fatigue could be caused or aggravated by his hypertension and/or the treatment for his hypertension."  See March 2009 VA treatment record (emphasis added).  In a March 2009 statement in support of his claim, the Veteran stated that his treating physician had found that the hypertension medications were "making my generalized fatigue worse."

Lay statements of April 2009 by the Veteran's sisters do not address chronic fatigue as caused by hypertension medication, but rather perceived changes in the Veteran's behavior and well-being.

An August 2009 record of a private treatment provider states, "Advised [the Veteran] that some of the medications that he is taking can cause fatigue but I cannot assess if they are causing his fatigue particularly since he is a new patient to me who is a walk-in."

In January 2010, a VA compensation and pension examination report for posttraumatic stress disorder (PTSD) documented "sleeplessness" as a reported symptom of the Veteran's psychiatric disorder.  The Board notes that the Veteran is service-connected for PTSD, rated as 70 percent disabling effective April 13, 2010.  See June 2013 rating decision.

As noted, the Veteran was afforded a VA examination in June 2010 for his hypertension.  The examiner wrote,"Opinion is requested as to whether [the Veteran's] fatigue is related to hypertension. . . . [The Veteran] states he has a history of intermittent depression since 1985 or 1986 and is currently treated with Celexa.  He also describes nonrestorative sleep which would certainly affect one's daytime energy level as he goes to sleep at 6 AM and awakens at 11 AM or noon.  Whether his chronic fatigue is caused by treatment for hypertension is a matter of speculation." 

In October 2010, a private treatment record of a psychiatrist who evaluated the Veteran for PTSD noted that the Veteran "complains of considerable fatigue" and that "he relates his fatigue to his high blood pressure medication, which he states makes him quite lethargic and sleepy."  The Veteran was also said to have reported that "fatigue has been a problem since about 2002."  In the context of discussing the Veteran's PTSD symptoms, the psychiatrist further noted that the Veteran "describes difficulty falling and staying asleep."

A January 2013 VA disability benefits questionnaire noted the Veteran's belief that his hypertension medications cause fatigue.  The report also stated, "It is this examiner's opinion that the veteran's hypertension on multiple medications with symptoms of fatigue and intermittent orthostasis would have some impact on his ability to obtain and maintain gainful employment in labor/physical job, but no impact with sedentary work."

Turning now to the elements of service connection and specifically Hickson element (1), current disability, the Board finds that the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a chronic fatigue disability.  Rather, the preponderance of the evidence indicates that he has had sleep difficulties caused by depression and PTSD and, more importantly, that his chronic fatigue is likely a side-effect of his hypertension medications.  See March 2009 medical opinion.

There is no current medical diagnosis of any disability manifested by chronic fatigue.  The March 2009 medical opinion found it more likely than not that the Veteran's hypertension medications could cause chronic fatigue.  The Board does not interpret that finding as a diagnosis of a disability.  It is, rather, a description of a side-effect of treatment.

Nor did the June 2010 VA examiner diagnose the Veteran with chronic fatigue.  The examiner's report, which was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history, suggested that the Veteran's fatigue could be related to his depression.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Board also notes that the Veteran has not been diagnosed with "chronic fatigue syndrome" and that this condition is inapplicable under the circumstances, as the Veteran agrees.  See February 2015 hearing.  The Veteran is not a veteran of the Persian Gulf War.  Moreover, consideration of an undiagnosed or medically unexplained, chronic, multi-symptom illness is precluded in this case, where the fact of fatigue is explained.  See 38 U.S.C.A. § 1117(g)(1) (West 2014).

To the extent that the Veteran asserts that he has a diagnosis of chronic fatigue, the Board observes that laypersons can be competent to testify as to observable symptoms of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay witnesses may also competently speak to questions of diagnosis and etiology in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In the case at hand, the Veteran does not offer a lay diagnosis but rather puts forth the March 2009 medical opinion -- that "it is at least as likely as not that [the Veteran's] fatigue could be caused or aggravated by his hypertension and/or the treatment for his hypertension" -- as having met the legal standard for granting secondary service connection for the disability of chronic fatigue.  Again, however, the medical records do not show that the Veteran has been diagnosed with a disability manifested by chronic fatigue.  The existence of a current disability is essential to a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Because the Veteran's fatigue, however severe, is not itself a disability, the Veteran has not established the first element of a service connection claim as required by Hickson for direct service connection or by Wallin for service connection on a secondary basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that the Veteran's December 2011 Form 9 appeal to the Board raised the issue of an extraschedular claim for his service-connected hypertension.  Specifically, the Veteran stated in that filing, "The VA has failed to consider my chronic fatigue under extraschedular ratings.  The chronic fatigue as a result of my hypertension and associated medications presents 'marked interference with employment' and thus 'render[s] impractical the application of regular schedular standards.' 38 C.F.R. § 3.321(b)."  As the matter of an increased rating for the Veteran's hypertension disability is not currently before the Board, today's order will refer to the RO the issue of an extraschedular rating for the Veteran's hypertension disability.

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic fatigue.   The evidence does not support a finding that the Veteran currently has a disability manifested by chronic fatigue.  The benefit sought on appeal is accordingly denied.





ORDER

Entitlement to service connection for a disability manifested by chronic fatigue, to include as secondary to service-connected hypertension, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


